


Exhibit 10.64

 

March 15, 2017

 

Timothy Howsman

677 Rustic Sunset Trail

Gassville, AR 72635

 

Dear Tim,

 

This letter agreement (this “Agreement”) sets forth our mutual understanding and
agreement regarding your resignation of your employment with Global Power
Equipment Group, Inc. (“Global Power” and, collectively with its subsidiaries
and affiliates and their respective successors and assigns, the “Company”) and
your current position as principal financial officer.

 

Accordingly, in reliance on the promises made in this Agreement, you and Global
Power agree as of the date set forth above as follows:

 

1.                                      Resignation.  You hereby resign,
effective March 16, 2017, your employment with Global Power, and all other
positions you hold as an officer or employee of the Company. You agree that, as
requested by the Company, you will execute and deliver such other documents as
may be reasonably necessary to evidence such resignations.

 

2.                                      Provision of Services.

 

(a)                                 Effective immediately and continuing through
the earlier of (i) the second anniversary of this Agreement or (ii) the
resolution of (x) the litigation against the Company related to issues arising
out of the Company’s restatement of certain financial information and (y) the
SEC’s investigation into the Company, in either case as determined by the
Company  (the “Services Period”), you agree to serve as a consultant to Global
Power and to provide, upon reasonable notice and at reasonable times, such
consulting services regarding the Company’s business as may be reasonably
requested by Global Power (the “Services”). In providing the Services, you will
be acting as an independent contractor of Global Power and not as an employee of
Global Power, and you will report only to, and take requests only from, the
Chief Executive Officer, Chief Financial Officer, or Chief Administrative
Officer of Global Power.  You will provide the Services from your residence in
Arkansas, except as may otherwise be required based upon the reasonable and good
faith agreement of you and the Company.

 

(b)                                 For the avoidance of doubt, and subject to
your full compliance with your obligations set forth in Section 8 of this
Agreement, Global Power acknowledges and agrees that you will be permitted to
seek and/or obtain new employment during the Services Period.

 

(c)                                  During the Services Period, Global Power
will reimburse you, upon presentment of appropriate receipts, for the reasonable
and necessary out-of-pocket expenses incurred by you directly as a result of
your provision of the Services in accordance

 

1

--------------------------------------------------------------------------------


 

                                                with this Section 2. All
receipts for such expenses must be presented to Global Power for reimbursement
within forty-five (45) days after such expenses are incurred.

 

(d)                                 Global Power will pay you for the Services
as follows: (i) during the first six months of the Services Period, Global Power
shall pay you an amount equal to $140,937.50 (less applicable payroll
withholdings) payable in accordance with the Company’s normal payroll procedures
commencing on the first payroll date that occurs after the Release (as defined
below) becomes effective and irrevocable in accordance with its terms; and
(ii) during the remainder of the Services Period, the Company shall pay you the
lesser of $250 per hour or a day rate of $2000 for each day you work as a
consultant. All such payments referred to in (ii) will be made in accordance
with the Company’s regular practices for its consultants in effect as of the
date hereof.

 

3.                                      Cooperation.

 

(a)                                 From and after the date hereof, you agree
that you will (i) cooperate with the Company in connection with any potential or
actual judicial, administrative or other proceeding of any kind (including,
without limitation, any arbitration), or any investigation (including, without
limitation, any internal investigation), in any case by or involving or
relating, directly or indirectly, to the Company (collectively, “Proceedings or
Investigations”); (ii) assist and cooperate with the Company in the preparation
and review of documents and in meetings with attorneys for, and other
representatives of, the Company in connection with any potential or actual
Proceedings or Investigations; and (iii) provide truthful testimony or
statements as a witness or a declarant in connection with any potential or
actual Proceedings or Investigations. For the avoidance of doubt, your
obligations under this Section 3 do not, and will not, require you to disclose
to the Company any information that is subject to the attorney-client privilege
or any work product protections that exists between you and any personal
attorney. Global Power will reimburse you, upon presentment of appropriate
receipts, for the reasonable and necessary out-of-pocket expenses incurred by
you in connection with such cooperation and assistance. All receipts for such
expenses must be presented for reimbursement within forty-five (45) days after
such expenses are incurred. Should you be served with a subpoena in any
judicial, administrative, or other proceeding of any kind involving or relating,
directly or indirectly, to the Company, you agree to promptly notify Global
Power of such subpoena and, to the extent legally permissible, provide Global
Power with a copy thereof.

 

(b)                                 In the event that individual legal
representation is required in the course of your obligations under Section 3(a),
Global Power, at its sole discretion, intends to voluntarily advance funds to
pay for or reimburse the reasonable expenses actually incurred by you in
connection with your cooperation under Section 3(a). This provision, however, in
no way obligates Global Power to do so, and in the event Global Power does
advance any funds or reimburse any expenses, such will not

 

2

--------------------------------------------------------------------------------


 

                                                bind the Company in any way or
prohibit Global Power from ceasing such advancement of funds or reimbursement of
expenses for any reason.

 

(c)                                  By signing this agreement, you represent
and certify to the best of your knowledge and belief that you are not aware of
any potentially material errors that remain uncorrected relating to the
accounting of Global Power, including but not limited to its subsidiaries. You
further represent and certify that your work in connection with the restatement
is to the best of your knowledge and belief in accordance with generally
accepted accounting principles (“GAAP”).

 

4.                                      Consideration.

 

(a)                                 Within ten calendar days of the date hereof,
Global Power will pay you $61,932.64 (less applicable taxes and deductions),
representing (i) all unpaid Annual Base Salary accrued through March 16, 2017;
and (ii) all accrued, but unused, vacation time in accordance with the terms of
the Company’s vacation policy and the terms of paragraph 5 of the letter
agreement dated as of March 18, 2016, by and between Global Power and you (the
“Letter Agreement”).

 

(b)                                 In addition, Global Power shall pay you the
$125,000 2016 Bonus, in accordance with and subject to the terms of the Letter
Agreement.

 

(c)                                  The Company, within 30 calendar days of the
date hereof, shall reimburse you for any and all reasonable business expenses
incurred by you in connection with the performance of your duties prior to and
including the date hereof, which expenses shall be submitted by you to the
Company with supporting receipts and/or documentation no later than 15 calendar
days after the date hereof.

 

(d)                                 All Company-provided benefits, unless
specifically provided for otherwise in this Agreement, shall cease to accrue on
the date hereof, including but not limited to accrual of vacation, sick, and
other benefits. To the extent not theretofore paid or provided, Global Power
shall pay or provide, or cause to be paid or provided, to you any other amounts
or benefits required to be paid or provided or which you are eligible to receive
under the Company’s medical plan and the Company’s 401(k) plan, in each case in
accordance with the terms, conditions, and normal procedures of each such plan
and based on accrued and vested benefits through the date hereof.

 

(e)                                  The Company has granted you certain
restricted share units that were outstanding immediately prior to the date
hereof pursuant to the terms and conditions of the Company’s equity compensation
plan and the restricted share unit award agreement(s) between you and Global
Power (the “Restricted Share Units”). The Restricted Share Units that remain
outstanding immediately prior to the date hereof shall vest, to the extent
provided under the terms and conditions of the applicable award agreement(s), as
if your employment was terminated without “cause” on the date hereof. Any vested
Restricted Share Units will be paid to you in accordance

 

3

--------------------------------------------------------------------------------


 

                                                with the terms, and subject to
the conditions, of the award agreement(s), and any unvested Restricted Share
Units will be forfeited.

 

(f)                                   All Company-provided benefits cease to
accrue on the date hereof, including but not limited to accrual of vacation,
sick, and other benefits.  The Company will continue to provide the existing
level of health insurance benefits through March 31, 2017, after which you may
be eligible for continuation of those health insurance benefits at your expense
pursuant to COBRA, and will receive information regarding election of benefit
continuation separately.

 

5.                                      Acknowledgment of Payment.  You
acknowledge and agree that, effective as of the date hereof, (a) except as
expressly set forth in this Agreement, you will not be eligible for, and will
not receive, any fees, wages, payments, compensation or benefits of any kind
from the Company; and (b) this Agreement sets forth the total consideration to
be paid to you by the Company and is in lieu of any and all payment for services
and/or other consideration of any kind which at any time has been the subject of
any prior discussion, representations, inducements or promises, oral or written,
direct or indirect, contingent or otherwise. You further acknowledge and agree
that you have been paid in full for all services provided by you to the Company
and have received all fees, wages, payments, compensation and benefits of any
kind owed to you, except for the payments set forth in Section 4 of this
Agreement, which will be paid to you in accordance therewith. Without limiting
the generality of the foregoing, you acknowledge and agree that you are not
entitled to receive any severance pay or separation benefits under the Company’s
Executive Severance Plan or otherwise in connection with, or as a result of,
your resignation pursuant to this Agreement.

 

6.                                      Remedies.  You  agree that the
restrictions, covenants, and agreements set forth in Section 7, Section 8,
Section 9, Section 10 and Section 11 of this Agreement are reasonable
protections to the immediate, proper, and legitimate interests of the Company.
You further agree: (i) that any breach of this Agreement by you would cause
substantial and irreparable injury to the Company and that money damages would
not be a sufficient remedy for an actual or threatened breach of this Agreement
because of the difficulty of ascertaining the amount of damage that would be
suffered by the Company in the event that this Agreement is breached; (ii) that,
in addition to all other remedies available at law or equity, Global Power shall
be entitled to equitable relief, including injunction and specific performance,
as a remedy for any such breach or threatened breach, without proof of actual
damages; and (iii) to waive any requirement for the securing or posting of any
bond in connection with such remedy. In the event of litigation relating to this
Agreement, if a court of competent jurisdiction determines, in a final,
non-appealable judgment, that you have breached this Agreement, you shall be
liable for and pay to Global Power the reasonable legal fees and expenses
incurred by the Company in connection with such litigation, including any appeal
therefrom.

 

4

--------------------------------------------------------------------------------


 

7.                                      Non-Disclosure of Confidential
Information.

 

(a)                                 You acknowledge that (i) the Company is
engaged in a highly competitive business, (ii) you have served the Company in an
executive capacity, (iii) you have had access to and have gained knowledge of
substantial trade secrets and Confidential Information (as defined below) and
(iv) the restrictions, covenants, and agreements set forth in this Agreement are
reasonably necessary to protect the legitimate interests of the Company.

 

(b)                                 For purposes of this Agreement,
“Confidential Information” means any and all of the Company’s trade secrets,
confidential, and proprietary information and all other non-public information
and data of or about the Company and its business, including, but not limited
to, confidential business methods and processes, research and development
information, business plans and strategies, marketing plans and strategies,
information pertaining to customers, pricing information, cost information,
financial information, personnel information, contract information, data
compilations, information received from third parties that the Company is
obligated to keep confidential, information with respect to contemplated
strategic transactions, and information about prospective products, whether or
not reduced to writing or other tangible medium of expression, including,
without limitation, work product created by you in rendering services to the
Company.

 

(c)                                  You acknowledge that the Confidential
Information is a valuable, special and unique asset of the Company. At all times
on and following the date hereof, you will not, except as may be authorized in
writing by Global Power, use or disclose to others any of the Confidential
Information. You agree that the Company owns the Confidential Information and
you have no rights, title, or interest in any of the Confidential Information.
Except as otherwise agreed by Global Power in writing, on the date hereof, you
will deliver to Global Power any and all materials (including all copies and
electronically stored data) containing any Confidential Information in your
possession or subject to your custody or control. Your obligations set forth in
this Section 7 shall continue as long as the Confidential Information remains
confidential, and shall not apply to any information which becomes generally
publicly available through no fault or action of your own or others who were
under confidentiality obligations with respect to such information.

 

(d)                                 Nothing in this Section 7 prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. You do not need prior authorization of
Global Power to make any such reports or disclosures, and you are not required
to notify the Company if you have made such reports or disclosures.

 

8.                                      Non-Competition.  During the Services
Period, you will not work for any entity listed in Exhibit B to this Agreement
(each, a “Restricted Company”) or with any affiliate or division of such
Restricted Company where (a) you will have, or would reasonably be expected

 

5

--------------------------------------------------------------------------------


 

                                                to have, duties, or will
perform, or would reasonably be expected to perform, services that are the same
as or substantially similar to those duties or services actually performed by
you for the Company within the twelve (12) month period immediately preceding
the date hereof; or (b) you will use or disclose, or would reasonably be
expected to use or disclose, any Confidential Information of the Company. For
purposes of clarification, it shall not be a violation of this Section 8 for you
to work in an affiliate or division of a Restricted Company if: (i) the
affiliate or division of the Restricted Company does not compete with the
Company, (ii) such work would not result in the use or disclosure of the
Confidential Information and (iii) you obtain the prior written consent of
Global Power, which consent shall not be unreasonably withheld. You acknowledge
that the foregoing restrictions set forth in this Section 8 are reasonable given
(x) the position in which you have been employed with the Company, (y) that the
Company’s business is national in scope and (z) you, for or on behalf of a
Restricted Company, could compete effectively with the Company from any location
in the United States.

 

9.                                      Non-Solicitation.  During the Services
Period, you shall not (a) solicit, recruit or attempt to hire or employ any
person who is an employee of the Company; (b) assist any person or entity in the
recruitment or hiring of any person who is an employee of the Company; (c) urge,
induce or seek to induce any person to terminate his or her employment with the
Company; or (d) advise, suggest to or recommend to any person or entity that it
employ or solicit for employment any person who is an employee of the Company.
During the Services Period, you will not urge, induce or seek to induce any of
the Company’s customers, independent contractors, subcontractors, consultants,
business partners, licensors, licensees, vendors, suppliers or others with whom
the Company has a business relationship to terminate their relationship with the
Company, or to cancel, withdraw, reduce, limit or in any manner modify any such
person’s or entity’s business with the Company.

 

10.                               Non-Disparagement.  From and after the date
hereof, you shall not make or publish any statements or comments that disparage
or injure the reputation or goodwill of the Company, or any of its or their
respective officers or directors, or otherwise make any oral or written
statements that a reasonable person would expect at the time such statement is
made to likely have the effect of diminishing or injuring the reputation or
goodwill of the Company or any of its or their respective officers or directors;
provided, however, that nothing in this Section 10 shall prevent you from
(a) making truthful statements in good faith in response to any governmental or
regulatory inquiry or in any judicial, administrative or other governmental
proceeding or investigation; (b) providing any information that may be required
by law; or (c) reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.

 

11.                               Acknowledgment of Prohibition on Engaging in
Certain Activities.  You acknowledge and agree that the covenants set forth in
Section 7, Section 8, Section 9, and Section 10 of this Agreement prohibit you
from engaging in certain activities on your own behalf or on behalf of or in
conjunction with any person or entity, regardless of

 

6

--------------------------------------------------------------------------------


 

                                                whether you are acting as an
employee, owner, independent contractor, consultant, or advisor and regardless
whether you are acting directly or indirectly.

 

12.                               Severability.  If any provision of this
Agreement, or the application of any provision of this Agreement to any person
or circumstance, is, for any reason and to any extent, held invalid or
unenforceable, such invalidity and unenforceability will not affect the
remaining provisions of this Agreement or its application to other persons or
circumstances, all of which will be enforced to the greatest extent permitted by
law; and you and Global Power each agree that any invalid or unenforceable
provision may and will be reformed and applied to the extent needed to avoid
that invalidity or unenforceability and in a manner that is as similar as
possible to the intent of yourself and the Company (as described in this
Agreement) and preserves the essential economic substance and effect of this
Agreement.

 

13.                               Release.  In consideration of the compensation
and other benefits described herein, you shall execute irrevocably and deliver
to Global Power a release of claims in the form attached hereto as Exhibit A
(the “Release”) prior to the 21st day after the date hereof.

 

14.                               Rights Not Affected.

 

(a)                                 Nothing in this Agreement or the Release
will affect your rights to: (i) indemnification set forth in the Second Amended
and Restated Certificate of Incorporation and the Third Amended and Restated
By-Laws of Global Power; or (ii) coverage under the Company’s director and
officer insurance policies.

 

(b)                                 Nothing in this Agreement or the Release
will affect your vested rights as of the date hereof, if any, under any Company
welfare plan or the Company’s 401(k) plan.

 

(c)                                  Nothing in this Agreement or the Release
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission, or any
other federal, state, or local governmental agency or commission (the
“Government Agencies”), nor does anything in this Agreement or the Release limit
your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.  Further, this Agreement and the Release do not limit
your right to receive an award for information provided to any Government
Agencies.

 

15.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties in connection
herewith. No covenant or condition or representation not expressed in this
Agreement shall affect or be effective to interpret, change, or restrict this
Agreement.

 

7

--------------------------------------------------------------------------------


 

                                                No prior drafts of this
Agreement and no words or phrases from any such prior drafts shall be admissible
into evidence in any action, suit, or other proceeding involving this Agreement
or the transactions contemplated hereby.

 

16.                               Waiver.  No provision of this Agreement can be
amended or waived except by a separate writing signed, executed, and delivered
by you and Global Power expressly amending or waiving such provision. The rights
and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party hereto in exercising
any right, power, or privilege under this Agreement will operate as a waiver of
such right, power, or privilege, and no single or partial exercise of any such
right, power, or privilege will preclude any other or further exercise of such
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by any one
party, in whole or in part, by a waiver or renunciation of the claim or right,
unless in writing signed by the other parties hereto; (b) no waiver that may be
given by any party hereto will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on any party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement.

 

17.                               Representation by Counsel.  You and Global
Power acknowledge that you and it have had the opportunity to consult with legal
counsel of your or its choice prior to the execution of this Agreement and the
Release. If any ambiguity or question of intent or interpretation arises, this
Agreement and the Release shall be construed as if drafted jointly by the
parties hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

18.                               GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(a)                                 THE VALIDITY, INTERPRETATION, PERFORMANCE,
AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE DELAWARE
CHOICE OF LAW RULES.

 

(b)                                 EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY CLAIM, ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY. EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER

 

8

--------------------------------------------------------------------------------


 

                                                INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18(b).

 

19.                               Consent to Jurisdiction.  Each party to this
Agreement irrevocably and unconditionally submits to the exclusive jurisdiction
and venue of the Court of Chancery of the State of Delaware (or, if the Court of
Chancery of the State of Delaware lacks jurisdiction, then in the applicable
Delaware state court), or if under applicable law exclusive jurisdiction of any
claim, action, suit, or proceeding arising out of this Agreement or any
transaction contemplated hereby is vested in the federal courts, then the United
States District Court for the District of Delaware, for purposes of any claim,
action, suit or proceeding arising out of this Agreement or any transaction
contemplated hereby. Each party to this Agreement hereby waives, and agrees not
to assert in any such claim, action, suit, or proceeding, to the fullest extent
permitted by applicable law, any claim that (a) such party is not personally
subject to the jurisdiction of such courts; (b) such party and such party’s
property is immune from any legal process issued by such courts; or (c) any
claim, action, suit, or proceeding commenced in such courts is brought in an
inconvenient forum. Each party to this Agreement further agrees that (i) service
of any process by United States registered mail (or any substantially similar
form of mail) to such Party’s address set forth in Section 20 hereof shall be
effective service of process for any claim, action, suit, or proceeding with
respect to any matters to which it has submitted to jurisdiction in this
Section 19 or otherwise and (ii) nothing herein shall affect the right to effect
service of process in any other manner permitted by law.

 

20.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to you:

 

9

--------------------------------------------------------------------------------

 

To the most recent address on file with the Company, which as of the date hereof
is:

 

677 Rustic Sunset Trail

Gassville, AR 72635

 

If to Global Power or the Company:

 

Global Power Equipment Group, Inc.

400 East Las Colinas Boulevard

Suite 400

Irving, Texas  75039

Attention:  Corporate Secretary

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

21.                               Non-Public Information.  You hereby
acknowledge that you are aware that the securities laws of the United States
generally prohibit any person who has material non-public information about a
company from, among other things, (a) purchasing or selling securities of such
company or securities convertible into such securities on the basis of such
information; or (b) communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person may
purchase or sell such securities or securities convertible into such securities.
Accordingly, you agree that you will not make any purchase or sale of, or
otherwise consummate any transactions involving, Global Power securities or
securities convertible into Global Power securities while in possession of
material non-public information regarding the Company, nor will you communicate
such information in a manner that violates the securities laws of the United
States (regardless of whether such communication would be permitted elsewhere in
this Agreement.) If you consummate a transaction involving Global Power
securities (or securities convertible into Global Power securities), you will
file (or cause to be filed) any and all reports or notifications that may be
required under Section 16 of the Securities and Exchange Act of 1934, as
amended.

 

22.                               Miscellaneous.

 

(a)                                 This Agreement will be binding upon and will
inure to the benefit of (i) you and your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, legatees,
and assigns and (ii) Global Power and their respective successors and assigns.

 

(b)                                 The headings in this Agreement are inserted
for convenience of reference only and will not be a part of or control or affect
the meaning of any provision of the Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)                                  It is intended that the provisions of this
Agreement comply with Section 409A, and all provisions of this Agreement shall
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Neither you nor any of your
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to you or
for your benefit under this Agreement may not be reduced by, or offset against,
any amount owing by you to the Company. If, at the time of your separation from
service (within the meaning of Section 409A), (i) you are a “specified employee”
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under this agreement constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company shall not pay such amount on the otherwise scheduled payment date, but
shall instead accumulate such amount and pay it, without interest, on the first
business day after such six-month period. For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treasury Regulation Section 1.409A-2(b)(2)(iii). Except as specifically
permitted by Section 409A, the benefits and reimbursements provided to you under
this Agreement during any calendar year shall not affect the benefits and
reimbursements to be provided to you under the relevant Section of this
Agreement in any other calendar year, and the right to such benefits and
reimbursements cannot be liquidated or exchanged for any other benefit. Further,
reimbursement payments shall be made to you as soon as practicable following the
date that the applicable expense is incurred, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred.

 

(d)                                 All payments made to you or on your behalf
under this Agreement will be reduced by any amount that the Company is required
by law to withhold in advance payment of your federal, state, and local income,
wage, and employment tax liability.

 

(e)                                  This Agreement may be executed in
counterparts (including by facsimile or by PDF), and by the parties hereto in
separate counterparts, each of which shall be deemed to be an original, and all
of which taken together shall constitute one and the same agreement (and all
signatures need not appear on any one counterpart), and this Agreement shall
become effective when one or more counterparts has been signed and delivered by
each of the parties hereto.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.

 

GLOBAL POWER EQUIPMENT GROUP, INC.

 

 

 

 

 

By:

 

 

 

/s/ Tracy D. Pagliara

 

Tracy D. Pagliara

 

Senior Vice President, Chief Administrative Officer, General Counsel & Secretary

 

Agreed and Accepted:

 

 

 

 

 

/s/ Timothy Howsman

 

Timothy Howsman

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I, Timothy Howsman, have entered into the letter agreement, dated March 15, 2017
(the “Agreement”), with Global Power Equipment Group, Inc. (“Global Power”).
Capitalized terms used herein but not defined herein shall have the meanings
ascribed thereto in the Agreement. I understand that, under the terms of the
Agreement, I will only be able to receive certain benefits (the “Agreement
Benefits”) in consideration for my signing and not revoking this General Release
(this “Release”).

 

I hereby acknowledge and agree to the following:

 

I will have twenty-one (21) days from the date I receive this Release to
consider and sign it. If I do not return this signed Release in twenty-one (21)
days, Global Power will consider this my refusal to sign, and I will not receive
the Agreement Benefits. If I do sign this Release, it will not be effective for
a period of seven (7) days, during which time I can change my mind and revoke my
signature. To revoke my signature, I must notify Global Power in writing within
seven (7) days after the date I signed this Release.

 

By signing this Release, I am giving up my right to sue Global Power and its
respective subsidiaries and affiliates and its respective successors and
assigns, and any of its past, present, and future officers, directors,
employees, and agents (collectively, the “Releasees”) based upon any act or
event occurring prior to my signing this Release. Without limitation, I
specifically release the Releasees from any and all claims arising out of my
employment and termination of employment, including claims based on
discrimination under federal antidiscrimination laws such as Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, and any and all
federal, state, and local laws.

 

By signing this Release, I am NOT giving up my right to appeal a denial of a
claim for benefits submitted under any health coverage (medical, dental, vision,
and prescription drug coverage), life insurance or disability program maintained
by the Company. Also, I am not giving up my right to file for unemployment
insurance benefits at the appropriate time if I so choose, and my signing of
this Release will not affect my rights, if any, to any coverage by workers’
compensation insurance. In addition, this Release will not affect any benefits
to which I am entitled under the Agreement or any claim arising out of the
enforcement of the Agreement. I also am not giving up any right to
indemnification or directors and officers liability insurance coverage and
benefits to which I am entitled under applicable law, the Company’s articles of
incorporation or by-laws or any agreements, or under which I have been covered.

 

My signature below acknowledges that I have read the above, understand what I am
signing, and am acting of my own free will. Global Power has advised me to
consult with an attorney and any other advisors of my choice prior to signing
this Release.

 

A-1

--------------------------------------------------------------------------------


 

Signature:

/s/ Timothy Howsman

 

Date:

3/15/17

 

 

 

 

Print Name:

Timothy Howsman

 

 

 

 

 

 

Witness:

Nancy J. Howsman

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESTRICTED COMPANIES

 

A restricted company shall mean any and all companies or organizations that
offer: (1) products or services that are substantially similar to those being
provided by the Company; or (2) products or services that are otherwise directly
competitive with or substitutable for the Company’s products and services.

 

B-1

--------------------------------------------------------------------------------
